Title: To John Adams from Charles Lee, 12 November 1800
From: Lee, Charles
To: Adams, John



Sir
Attorney General’s office 12th. november 1800

In deferring my answer to the letter which I had the honor to receive relative to your speech to Congress I was induced from the expectation of authentic information relative to the most recent state of the negotiations between this country and the great nations of England & France. These are topicks which every one expects to find embraced in the speech.
Though the newspapers last from England contain the information that a convention of amity and commerce has been concluded with the french republic, and such may be believed to be the issue of the negotiation, yet on such authority the President will not in my opinion be justified in communicating that a treaty has been made. It will be better to mention this matter in the speech, as the official information in the department of State will authorize and make expedient. Consequently but little should be said on the subject. The like observation is applicable to the negotiation with Great Britain.
The power of exclusive legislation in the district of Columbia being exerciseable by Congress I think it will be proper to draw the attention of Congress in general terms to this subject: Any Particular measures may be hereafter recommended by message. I believe it to be of great moment that during this ensuing session they establish the fundamental rules  which shall in future prevail.
In his last speech the President recommended a revision of the judicial system and the house of representatives were attentive to his recommendation. After devoting much time to the subject and making considerable progress in passing a law that would have materially altered the present system, it was deemed adviseable to postpone the bill. It may be now resumed with convenience and advantage, and the session cannot be employed more usefully in any way—
A clause to the following purport appears to me to be proper in the speech.“In every point of view it is of primary importance that the laws of the United States should be carried into prompt and faithful execution. To be governed by known and fixed laws truly and impartially executed is a distinguished characteristic of the free citizens of the United States who cannot be otherwise than happy under the operation of a judicial system wisely contrived for the certain speedy and convenient administration of justice in those cases which are under the authority placed by the constitution under the authority of the Union. This subject I therefore once more recommend to your serious attention.”
The discharge of the troops may be also mentioned and in the following manner—“By a law of the last session the officers and soldiers of several regiments in the army were authorized to be discharged and they were  have been discharged accordingly. It affords real pleasure to recollect the regularity which with which they returned to the station of private citizens, an honorable proof of the true spirit of patriotism which animated them when they entered into the service of their country. The honor they acquired in taking up arms, has been when danger threatened, has been greatly enhanced by the manner in which they laid them down when the danger ceased—”
Concerning the navy, something handsome should be said. It was omitted in the last speech. I beg leave to refer to the secretary of the navy on this point—
The secretary of the treasury will as usual be the proper person to suggest what will be proper relative to the revenues.
These are all the matters which have occured to me worthy of notice in the speech, which I respectfully submit to the consideration of the President—
With perfect respect I have / the honor to be Sir your / most obedient humble servant
Charles Lee